Citation Nr: 0416720	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-10 142A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disability.

2.  Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The RO has found the veteran is incompetent, and his wife is 
his fiduciary.


REMAND

In October 2001 the veteran submitted an authorization to 
release information statement (VA Form 21-4142), and 
identified treatment from Dr. Bonilla at the Arecibo VA 
satellite clinic for various conditions.  However, there is 
no evidence of record to suggest that the RO requested such 
records.  Furthermore in October 2003 the veteran's wife 
submitted directly to the Board a statement in which 
identified a number of different VA and other Federal 
facilities where she claims he received medical treatment 
during service.  The Board finds additional action is 
required to attempt to obtain all pertinent medical reports.

By rating action dated in February 2002, the RO denied a 
special monthly pension based the need for aid and attendance 
of another person.  The veteran's wife's letter received in 
December 2002, is a timely Notice of Disagreement with the 
February  2002 rating decision with respect to this issue, 
thereby requiring a remand pursuant to Manlicon v. West, 12 
Vet. App. 238 (1999).  


1.  The RO should then request copies of 
medical records identified by the veteran 
in October 2001, and copies of any 
medical records at facilities identified 
by his wife on VA Form 21-4138, dated in 
October 2003, and associate them with the 
claims folder. 

2.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the veteran's claims, 
taking into account all evidence received 
since the last supplemental statement of 
the case.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

3.  The RO should issue a statement of 
the case to the appellant and his 
representative on the issues of 
entitlement to a special monthly pension 
based on the need for the aid and 
attendance of another person.  If a 
timely substantive appeal is received 
with respect to this issue, the RO should 
complete the appropriate procedural 
development necessary for appellate 
review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

